Citation Nr: 0108008	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-03 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated 40 percent 
disabling.  

2.  Entitlement to service connection for sinusitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1971 to 
October 1995, at which time he retired with more than 24 
years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  
The issue of entitlement to service connection for sinusitis 
is addressed in a remand that follows the Board's decision as 
to the other issue on appeal.  


FINDING OF FACT

Degenerative disc disease of the lumbar spine is manifested 
by no more than severe disability.  


CONCLUSION OF LAW

A rating greater than 40 percent for degenerative disc 
disease of the lumbar spine is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 
5293 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his degenerative disc disease of 
the lumbar spine is more severely disabling than currently 
rated, thereby warranting a higher evaluation.  

While the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) redefined the obligations of VA with respect to the 
duty to assist, review of the appellant's claims file, 
including the January 2000 Statement of the Case (SOC) issued 
with regard to his claim for an increased rating for 
degenerative disc disease of the lumbar spine, reveals that 
he was provided sufficient assistance by VA with regard to 
his claim, in that a VA joints examination was performed in 
September 1999 and he was provided ample opportunity and time 
to submit evidence.  Therefore, the Board concludes that a 
decision on the merits at this time as to the claim for an 
increased rating for degenerative disc disease of the lumbar 
spine does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service medical records show that the appellant was treated 
for low back problems on several occasions, beginning in May 
1978 when he complained of low back pain after bending over 
while cleaning his car.  He was diagnosed with paraspinal 
muscle strain after being involved in a July 1988 motor 
vehicle accident.  Record entries in January and February 
1992 noted back strain with right sciatica.  Lumbosacral 
strain/herniated nucleus pulposus was diagnosed in June 1993.  
At the appellant's September 1995 retirement examination, a 
diagnosis of herniated nucleus pulposus at L4-5 and L5-S1 
with spinal stenosis was reported.  

Following service, the appellant underwent a VA joints 
examination in January 1996.  He complained of low back pain 
radiating to both lower extremities, with occasional numbness 
in the feet, and reported that his symptoms had been 
gradually worsening and were more pronounced with physical 
activities, bending, and lifting.  He indicated that either 
sitting or walking for half an hour caused pain, and that he 
avoided lifting objects that weighed more than 20 pounds.  A 
history of degenerative joint disease and a herniated nucleus 
pulposus by MRI was reported.  Examination revealed no gross 
abnormalities or fixed deformities.  Some muscle spasm was 
noted in the lumbosacral spine area.  Range of motion testing 
for the lumbar spine revealed forward flexion to 30 degrees, 
backward extension and lateral extension right and left to 
about 3-5 degrees, and rotation right and left to about 5 
degrees, with definite objective pain on motion.  An X-ray of 
the lumbosacral spine revealed advanced degenerative joint 
disease.  The diagnoses were chronic low back pain with 
sciatica, discogenic disease and herniation, and advanced 
degenerative joint disease of the lumbosacral spine.  

At a May 1997 VA joints examination, the appellant reported 
that his main problems involved his left knee and his back, 
with the back currently worse and more episodic.  He 
indicated that his back pain was mainly low back pain that 
had slowly worsened, and which would occasionally shoot down 
the back of his right leg to the knee.  He denied any 
specific weakness but reported that it was very difficult to 
obtain a comfortable position.  He described exacerbations 
manifested by markedly limited motion without shooting pain, 
which occurred several times a month, and he stated that 
while he was not sure whether the exacerbations were becoming 
more frequent they were definitely not getting any better.  
He reported that he was currently having exacerbation and 
severe stabbing pain, and that the exacerbations could be 
relieved with certain positions.  He noted that he was not 
able to flex at the hip, bend forward or backward, or do 
exercises, but could bend left, which gave him some relief.  

The examiner at the May 1997 VA examination noted that the 
appellant was in marked pain from his back, that he was using 
a lumbar corset, and that it was very difficult to perform 
adequate range of motion testing of the lumbar spine or 
strength testing of the lower extremities because of the back 
pain.  The appellant was described as having had tight 
muscles but no clear spasm on the right-sided paraspinous 
muscles, and it was very difficult for him to relax.  While 
there was no tenderness directly over the spinous process, 
there was some tenderness in the right paraspinous muscles.  
The muscles were noted to be symmetric.  The shoulders were 
level, as was the pelvis when the appellant was able to 
relax.  The somewhat limited range of motion testing revealed 
that forward flexion, backward extension, and right bending 
were to 60, 15, and 10 degrees, respectively, with pain, 
while left bending was to 30 degrees with relief of pain.  
Rotation was 30 degrees to the left and 20 degrees to the 
right.  Neurological testing in the lower extremities showed 
excellent strength bilaterally when the appellant was able to 
relax.  Bilateral patella tendon reflexes were 2/4, as was 
left Achilles tendon reflex.  Right Achilles tendon reflex 
was 1/4.  Sitting straight leg raising was negative, but 
right straight leg raising was positive.  The appellant was 
able to balance on his toes and heels with some difficulty, 
secondary to pain.  A lumbar spine X-ray showed marked 
degenerative changes of the discs with large osteophyte 
formation at the L2-3 and L4-5 discs, and indications of 
likely foraminal stenosis at the L4-5 and L5-S1 levels.  The 
impression was degenerative disc disease of the lumbar spine 
at L2-3, L4-5, and L5-S1.  

VA outpatient records revealed treatment for low back pain 
with sciatica in January and February 1998.  

At a September 1999 VA joints examination, the appellant 
reported that he had experienced low back pain that would 
shoot down his bilateral knees since feeling a sharp, sudden 
pain in his back in 1976-77, which had caused him to go down 
almost to his knees.  He reported that he had numbness in his 
buttocks that would extend down to his thighs at times, and 
that he had shooting pain down to the knee area.  He 
indicated that he did not have any numbness or tingling in 
his toes, or any bowel or bladder symptoms.  It was reported 
that examination was extremely difficult because the 
appellant stated that he had not been taking his medications, 
which included Motrin and some sort of a muscle relaxant.  
Flexion and extension in the lumbar spine were to about 30 
and 10 degrees, respectively, with extreme pain beyond those 
points.  He was noted to be wearing a lumbosacral brace, 
which he indicated he wore all the time.  He refused to stand 
on his tiptoes or his heels because his right ankle hurt too 
much.  The examiner indicated that it was extremely difficult 
to check muscle strength because the appellant stated that he 
could not exert too much pressure on his knees.  Proximal 
muscle strength revealed 5/5 hip flexor and extension and 
rotation, while abductors and adductors were also 5/5.  
Sensation was grossly intact distally.  Lumbar spine X-rays 
revealed significant osteophyte formations of the lower 
lumbar spine and evidence of spinal stenosis.  The diagnosis 
was significant degeneration of the lumbar spine with 
osteophyte formation and spinal stenosis, which the examiner 
opined caused part of the appellant's disability.  

Service connection was granted for degenerative disc disease 
of the lumbar spine by an April 1996 rating decision, which 
assigned a 20 percent rating under Diagnostic Code 5293 from 
November 1, 1995.  A February 1998 rating decision granted a 
40 percent rating for the disorder, effective November 1, 
1995.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

While evidence indicates that the appellant experiences low 
back pain and limitation of motion in his lumbosacral spine, 
the Board notes that for him to meet the criteria for a 60 
percent rating under Diagnostic Code 5293, the evidence must 
demonstrate that his intervertebral disc syndrome is 
manifested by persistent symptoms compatible with sciatic 
neuropathy that indicates pronounced disability.  Review of 
the evidence presented does not show that he experiences the 
persistent symptoms indicative of pronounced disability.  At 
the May 1997 VA examination, he indicated that his low back 
pain would occasionally shoot down the back of his right leg 
to the level of his knee, and at the September 1999 VA 
examination he described numbness in his buttocks that would 
extend down to his thighs at times.  Nor do the outpatient 
records provide indication of persistent symptomatology.  
Additionally, while he has spoken of "episodes" of 
radiating pain from his lower back down the lower 
extremities, he has not indicated the presence of persistent 
radiculopathy.  Absent clinical findings that establish the 
presence of pronounced disability related to persistent 
sciatic neuropathy, the Board is unable to identify a basis 
to grant a higher rating for degenerative disc disease of the 
lumbar spine.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and assigned a 20 percent evaluation for his 
degenerative disc disease of the lumbar spine by the April 
1996 rating decision, and his current appeal was based on 
that rating, the Board must consider staged ratings under 
Fenderson.  Because the February 1998 rating decision granted 
a 40 percent rating for degenerative disc disease of the 
lumbar spine that was made effective as of the first day of 
the month following the appellant's retirement from military 
service, and because there is no evidence of record that 
demonstrates that he has experienced pronounced 
intervertebral disc syndrome at any time thereafter, the 
Board finds that staged ratings are not required in this 
case, and that 40 percent is the most appropriate evaluation 
for the appellant's degenerative disc disease of the lumbar 
spine.  


ORDER

An increased rating for degenerative disc disease of the 
lumbar spine is not warranted.  


REMAND

The appellant asserts that he has chronic sinusitis that 
began during his military career.  Service medical records 
show that he was treated in April 1974 for a complaint of 
chronic sinusitis of one year's duration and was seen in 
February 1991 and February 1994 for treatment of sinusitis.  

At a January 1996 VA nasal examination, the appellant 
indicated that he had a long history of frequent nasal 
obstruction, and frequent clear postnasal drainage.  It was 
reported that he denied a history of recurrent sinusitis.  
The examination revealed mild left septal deviation, moderate 
hypertrophied inferior turbinates, and normal vestibule, 
inferior meatus, middle meatus, and superior nasal cavity.  

An April 1996 rating decision denied service connection for 
sinusitis, determining that the claim was not well grounded.  
The SOC issued in January 2000 informed the appellant that 
the claim was denied on the basis that it was not well 
grounded.  

The significant change in the law brought about by the VCAA 
during the pendency of this appeal eliminates, among other 
things, the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curium order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, supra.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As a result of the change in the law brought about by the 
VCAA, a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Additionally, the Court has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Accordingly, the claim of entitlement to service connection 
for sinusitis is remanded for the following actions:  

1.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers who have treated 
him for sinusitis since service, and, if 
possible, specify the appropriate dates of 
treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health care 
providers identified and associate them with 
the claims file.  

2.  The RO should schedule the appellant for a 
nasal examination in order to ascertain the 
nature and severity of any sinus disability.  
The claims folder and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the examination.  He should 
be requested to identify all current sinus 
disorders and the degree of functional 
disability attributable thereto.  He should 
also be requested to express an opinion as to 
whether it is at least as likely as not that 
the appellant has a sinus disorder that had its 
origin in service.  Complete rationale for all 
conclusions reached must be provided.  

3.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action, including that required by the VCAA, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the changes 
in the law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well as 
any pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that are 
subsequently issued also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim of entitlement to service 
connection for sinusitis.  If the benefit sought on appeal 
remains denied, he and his representative should be provided 
with a Supplemental Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim, including a summary of the evidence and applicable law 
and regulations considered pertinent to the claim.  An 
appropriate period of time should be allowed for response.  

The purposes of this REMAND are to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the claim.  The 
appellant is not required to undertake any additional action 
until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



